United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1335
Issued: December 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2013 appellant filed a timely appeal from an April 3, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her application for
reconsideration as her request was untimely filed and failed to establish clear evidence of error.
Since more than 180 days elapsed from the most recent OWCP merit decision dated
November 13, 2009 to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction
over the nonmerit decision.2

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant identified the November 13, 2009 decision by OWCP which affirmed the prior rescission
of acceptance of her claim for displacement of an intervertebral disc without myelopathy. The Board does not have
jurisdiction to review the merits of the November 13, 2009 decision. The Board only has jurisdiction to determine if
OWCP properly denied appellant’s request for reconsideration in its April 3, 2013 decision.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her request was untimely filed and failed to establish
clear evidence of error.
On appeal appellant contends that OWCP’s referral physicians did not review any
objective findings such as magnetic resonance imaging (MRI) scans, x-rays or computerized
tomography (CT) scans.
FACTUAL HISTORY
This case has previously been before the Board. In a March 6, 2006 decision, the Board
affirmed OWCP’s determination that appellant had not established entitlement to wage-loss
benefits from March 13, 1999 to May 31, 2002. The facts as set forth in the Board’s prior
decision are hereby incorporated by reference.3
On March 13, 2007 OWCP accepted appellant’s claim for major depression recurrent
episode and displacement of cervical intervertebral disc without myelopathy. By decision dated
September 3, 2008, it terminated her medical benefits for aggravation of preexisting cervical
strain finding that the injury-related condition had resolved or ceased.4
By decision dated September 23, 2008, OWCP vacated the March 13, 2007 decision in
part and rescinded acceptance of the condition of displacement of cervical intervertebral disc
without myelopathy. It noted that the decision did not affect the acceptance of a major
depression, recurrent episode.
By letter dated September 22, 2009, appellant, through counsel, requested
reconsideration. Her attorney argued that the medical evidence showed that appellant still had
residuals of her claimed condition. In a November 13, 2009 decision, OWCP considered
appellant’s request for reconsideration and noted that the appeal was not timely filed from the
September 3, 2008 decision terminating her medical benefits for aggravation of preexisting
cervical conditions. OWCP considered her request a request for reconsideration of the
September 23, 2008 decision rescinding the acceptance of her condition for cervical
intervertebral disc without myleopathy and found that the rescission was not in error.
Appellant submitted multiple reports from her Board-certified psychiatrist, Dr. Walter
Afield. She also submitted further medical reports from Dr. Samy F. Bishai, an orthopedic
3

Mattie M. Cole, Docket No. 05-1799 (issued March 6, 2006). On April 26, 2000 appellant, then a 35-year-old
distribution clerk, alleged that she experienced vascular migraine headaches and neck pain as a result of duties
relating to her federal employment. She stopped work on March 13, 1999 and was terminated effective June 16,
2000 due to leave without pay in excess of one year. On April 25, 2002 OWCP accepted appellant’s claim for
aggravation of preexisting cervical muscle strain.
4

On December 5, 2012 appellant requested an oral hearing before an OWCP hearing representative with regard
to the September 3, 2008 decision. By decision dated February 20, 2013, OWCP denied her request as it was
untimely filed and as it determined that the issue could equally well be addressed by requesting reconsideration.
Appellant did not appeal this decision.

2

surgeon, who diagnosed chronic cervical strain, cervical disc syndrome, disc protrusion at C6-7,
disc bulge at C5-6, depression, bilateral carpal tunnel syndrome and ulnar nerve entrapment left
elbow. Dr. Bishai treated appellant with physical therapy, acupuncture and medication.
Appellant was also treated by Dr. Sara Viscay, a family practitioner, for chronic cervical strain,
cervical disc syndrome, disc protrusions at C4-5, C5-6 and C6-7 and disc bulges at C3-4, C4-5,
C5-6 and C6-7. Dr. Viscay also treated appellant with physical therapy and medication.
In a document received by OWCP on March 25, 2013, appellant requested
reconsideration of the November 13, 2009 decision. In support of her reconsideration request,
she submitted a February 28, 2013 report wherein Dr. Bishai stated that he was treating appellant
for injuries sustained in a work accident of January 1, 1992, and that he believed that it was
medically necessary to institute a pharmacology treatment plan including the prescription for
Medrox.
On April 3, 2013 OWCP denied appellant’s request for reconsideration as it was not
timely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file her application for review within one year of the date of that decision.5 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, OWCP must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedures provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must

5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). OWCP procedures further provide that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

3

manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.14
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. Its procedures provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original OWCP decision.15 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.16
As appellant’s March 25, 2013 request for reconsideration was submitted more than one year
after the last merit decision of November 13, 2009, it was untimely. Consequently, she must
establish clear evidence of error by OWCP in denying her claim for compensation.
On reconsideration, appellant has not presented sufficient evidence to establish that
OWCP improperly rescinded its acceptance of her condition of displacement of cervical
intervertebral disc without myelopathy. In order to establish clear evidence of error, a claimant
must submit evidence relevant to the issue which was decided by OWCP.17 Appellant has not
submitted any rationalized medical evidence addressing how her ongoing issues with her back
were causally related to her federal employment which ended on March 13, 1999. Dr. Afield, a
psychiatrist, addressed appellant’s emotional condition but this is not relevant to the condition
rescinded in this case. The reports of Drs. Bishai and Viscay note treatment for a multitude of
physical complaints but did not provide any well-rationalized medical opinion as to the basis for
the rescission in this claim or why appellant’s ongoing medical conditions were causally related
to her federal employment. The undated report by Dr. Bishai noted that a Medrox Patch was
medically necessary. This report was undated, did not provide a medical diagnosis, or address
the issue relevant to the rescission of displacement of cervical intervertebral disc without
10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona D. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supra note 6.

15

20 C.F.R. § 10.607(b); see Debra McDavid, 47 ECAB 149 (2005).

16

Robert F. Stone, 57 ECAB 292 (2005).

17

Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

myelopathy. The evidence submitted by appellant is insufficient to raise a substantial question
as to the correctness of the last merit decision. She has not established clear evidence of error.
On appeal, appellant argues the merits of the case. As noted above, the Board only has
jurisdiction over the nonmerit decision and therefore is precluded from conducting a merit
review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that her request was untimely filed and failed to demonstrate
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2013 is affirmed.
Issued: December 4, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

